

LICENSE AGREEMENT


This License/Reseller Agreement (“Agreement”) is entered into as of this ______
day of _______________, 20__, by and between ShieldZone Corp., a Utah
Corporation, with its principal place of business at __________________, Salt
Lake City, UT 84121 (“Supplier”), and __________________________, a
____________________, having its principal place of business or residence at
____________________________________, (“Licensee/Reseller”). Supplier and
Licensee/Reseller are sometimes referred to herein individually as a “party” and
collectively as the “parties.”
 

--------------------------------------------------------------------------------



Whereas, Supplier sells a line of screen protectors and/or housing protectors
for electronic devices including, but not limited to, cellular telephones,
digital audio players (MP3 players), digital video players, personal digital
assistants, and watches and related accessories;


Whereas, Licensee/Reseller is in the business of reselling screen protectors
and/or housing protectors;
 
Whereas, Supplier desires to engage the Licensee/Reseller for the purposes of
marketing and selling Supplier’s screen and/or housing protectors and associated
accessories in the United States of America; and


Therefore, in consideration of the following conditions set forth in this
Agreement, and other consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties, the parties agree to the following.


1. DEFINITIONS
 
"Customer" means an end user of a Product.
 
"Limited Warranty Statement" means Supplier’s then-current warranty from
Protective Solutions, Inc. to Customers.
 
"Product" means a product in Supplier’s then-current reseller product list, a
current copy of which is attached as Exhibit A. Supplier may add to, delete
from, or otherwise modify the Products on the Product List at any time, and at
Supplier’s sole discretion.
 
"Territory" means the Licensee/Reseller’s physical store outlets located in
United States of America.


2. PRODUCT TERMS
 
2.1 APPOINTMENT. 
Supplier hereby appoints Licensee/Reseller, and Licensee/Reseller accepts such
appointment, to act as a non-exclusive reseller of Products to Customers located
only in the Territory. Sale of Products to other resellers or
Licensee/Reseller's affiliates is strictly prohibited. Sale of Products using
third-party websites, including auction-based websites, is strictly prohibited.
Licensee/Reseller may only sell the Products: (i) in face-to-face transactions
from physical store outlets located in the Territory, and/or (ii) using
Licensee/Reseller’s proprietary web site or Licensee/Reseller’s mail order
catalog.
 

--------------------------------------------------------------------------------


 
2.2 PRICES. 
The prices paid by Licensee/Reseller to Supplier for Products shall initially be
as set forth in Exhibit A. Supplier shall have the right, at any time, to
change, alter, or amend Product prices upon written notice. Prices are exclusive
of all taxes, insurance, and shipping and handling charges, which are
Licensee/Reseller's sole responsibility.
 
3. ORDERING AND PAYMENT
 
3.1 PURCHASE ORDERS. 
Orders from Licensee/Reseller to Supplier shall be in writing and be subject to
acceptance by Supplier. Orders for Products shall be delivered to Supplier in
written form via facsimile, email or postage. Supplier shall accept purchase
order via facsimile, email, or postage. Licensee/Reseller shall submit to
Supplier a purchase order signed by an authorized purchaser. Each purchase order
must include: bill to and ship to information, product description, product
number, quantity ordered, price at current discount, if any, payment terms, and
shipping method. Any terms or conditions appearing anywhere on a Purchase Order
that conflict with any provision of this Agreement are considered null and void.
 
3.2 SHIPMENT.
UPS is Supplier’s shipping provider. Products are shipped f.o.b.
Licensee/Reseller acknowledges that all orders will be shipped using UPS 3-day
Select Service unless otherwise specified in the Purchase Order, and
acknowledges that any escalation in shipping cost and service will be at
Licensee/Reseller’s expense. If Licensee/Reseller prefers to ship using its own
carrier account or by some other method, Licensee/Reseller must contact Supplier
for approval and confirmation of service availability. Supplier shall have the
right to change the shipping provider without written notice at any time.
Licensee/Reseller's special packing requests, will be borne by Licensee/Reseller
unless otherwise agreed to in writing by Supplier.
 
3.3 PRODUCT DEFECTS. 
Defective Products may be returned with an authorization number obtained from
Supplier. Shipping instructions will be determined by Supplier. If returned
Products are found to be non-damaged, non-defective opened product, the Products
will be returned to Licensee/Reseller on the next shipment to Licensee/Reseller,
and recharged to Licensee/Reseller’s account. Licensee/Reseller acknowledges
that all orders returned after sixty (60) days from invoice date will be
assessed a twenty percent (20%) restocking fee, and that no Product may be
returned after a ninety (90) day period. Licensee/Return shipment charges via
unauthorized carriers and all customs or broker's fees are the responsibility of
Licensee/Reseller. Supplier reserves the right to charge-back to
Licensee/Reseller shipping charges incurred on those Products that were not at
any point resold to Customers but were returned as defective and no fault was
found. Incomplete Product returns will be accepted less the value of the missing
components. Licensee/Reseller will be in material breach of this Agreement if it
returns Products as "defective" to Supplier when Licensee/Reseller has not at
any point resold such Products to Customers, except that Licensee/Reseller may
return Products that were not at any point resold to Customers that are in fact
"defective."
 
3.4 RESERVATION OF RIGHT TO CANCEL OR DELAY SHIPMENT.
Supplier reserves the right to cancel or delay shipment of any order placed by
Licensee/Reseller and accepted by Supplier if Licensee/Reseller: (i) is in
default on any payment owed to Supplier or any third party in connection with
this Agreement; (ii) fails to meet reasonable credit or financial requirements
established by Supplier; (iii) discontinues business or declares bankruptcy; or
(iv) otherwise fails to comply with any of the terms and conditions of this
Agreement.
 
2

--------------------------------------------------------------------------------


 
3.5 PAYMENT.
Payments on orders for product will be due and payable in full thirty (30) days
from the invoice date. If Licensee/Reseller is in default of its payment
obligations, Supplier shall give written notice of such default to
Licensee/Reseller. Upon receipt of such default notice, Licensee/Reseller shall
have fifteen (15) days to cure. If Licensee/Reseller fails to cure within the
fifteen (15) day notice period, Licensee/Reseller shall pay monthly service
charges of one percent (1%) per month for any past due amounts. Supplier may in
its sole discretion change Licensee/Reseller's credit terms and/or require
C.O.D. payment for any shipments.


4. SUPPLIER’S OBLIGATIONS
 
4.1 PRODUCT AVAILABILITY AND PRICING 
Supplier shall make Products available to Licensee/Reseller at prices as set
forth in Exhibit A of this Agreement. Supplier shall make commercially
reasonable efforts to ship all ordered Products within reasonable time periods
to the address designated by Licensee/Reseller. Supplier shall take reasonable
efforts to make available its most recent catalogs and promotional materials, if
any, to Licensee/Reseller for a nominal charge. Supplier shall use its
reasonable efforts to maintain communication with Licensee/Reseller to inform
Licensee/Reseller of new products and relevant Supplier information.
Licensee/Reseller may have access to specific information regarding product
updates, availability, support materials, and manufacturing suggested retail
pricing (“MSRP”).


5. RESELLER'S OBLIGATIONS
 
5.1 LICENSEE/RESELLER COVENANTS. 
Licensee/Reseller will: (i) conduct business in a manner that reflects favorably
at all times on Products and the good name, goodwill and reputation of Supplier;
(ii) avoid deceptive, misleading or unethical practices that are or might be
detrimental to Supplier or Supplier Products; (iii) make no false or misleading
representations with regard to Supplier or Supplier Products; (iv) not publish
or employ, or cooperate in the publication or employment of, any misleading or
deceptive advertising material with regard to Supplier or Supplier Products; and
(v) make no representations, warranties or guarantees to customers or to the
trade with respect to the specifications, features or capabilities of Supplier
Products that are inconsistent with the literature distributed by Supplier.
 
5.2 USE OF TRADEMARKS AND PROPRIETARY NOTICES. 
During the term of this Agreement, Licensee/Reseller may use the trademarks,
trade names, logos and designations used by Supplier for Supplier Products
solely in connection with Licensee/Reseller's advertisement and promotion of
Supplier Products, in accordance with Supplier’s then-current trademark usage
policies. Licensee/Reseller shall not remove or destroy any copyright notices,
trademarks or other proprietary markings on the Products, documentation or other
materials related to the Products. Upon termination of this Agreement,
Licensee/Reseller shall have two (2) months from the date of termination of the
Agreement in which Licensee/Reseller to advertise and promote the Products using
Supplier’s trademarks and trade names. Supplier may not use Licensee/Reseller's
trade names, trademarks or service marks following the above defined period
without first obtaining Licensee/Reseller's express approval. Licensee/Reseller
shall not do or cause to be done any act or thing that would in any manner
damage or impair, directly or indirectly, the reputation of Supplier or that of
its logos, products, trademarks, or registrations. Any usage of Supplier’s
trademarks, service marks, and trade names inure to the benefit of Supplier.
 
5.3 PRODUCT PRICING, ADVERTISING AND APPROVAL.
 
3

--------------------------------------------------------------------------------


 
Licensee/Reseller may sell Products at any price mutually agreeable to
Licensee/Reseller and any of its customers. Licensee/Reseller shall display and
maintain Supplier’s MSRP, as identified in the price list available on the
Supplier website, in all marketing and advertising materials, including, but not
limited to displays of pricing in print, electronic, broadcast, fax and direct
mail campaigns, except for general or temporary discounts approved by Supplier
for Licensee/Reseller participation. Licensee/Reseller may advertise a price
discount for certain Products only for specific Supplier approved specials which
incorporate offer time limits. Licensee/Reseller shall not offer ad hoc or
across the board discounts on any or all of the Products. Supplier shall have
the right to review Licensee/Reseller’s marketing and advertising materials,
including Licensee/Reseller’s websites, catalogs and other published pricing
materials, to ensure Licensee/Reseller’s compliance with the terms and
conditions of this Agreement. Licensee/Reseller shall furnish examples or mock
ups to Supplier, upon request, of any and all advertising, stickers, materials,
items, and other marketing collateral relating to the Products which Reseller
intends to use to market, promote and sell the Products at least thirty (30)
days prior to use. Supplier shall review the materials for accuracy, quality,
and adherence to Supplier’s style guide. Supplier shall provide approval or
recommend modifications within ten (10) days of receipt of such materials.
Failure by Supplier to either approve or make recommendations within ten (10)
days shall be deemed as constructive approval of such materials.
Licensee/Reseller shall not be authorized to publish or distribute marketing or
promotional material relating to any or all of the Products until such material
is approved by Supplier.
 
5.4 SUB-DISTRIBUTION.
Licensee/Reseller shall not authorize or appoint any dealers, agents,
representatives, sub-distributors, original equipment manufactures, value added
resellers, systems integrators, or other third parties to sell or distribute the
Products without prior written approval from Supplier.
 
5.5 MARKETING AND DISTRIBUTION RIGHT ONLY.  
Licensee/Reseller is authorized to market and distribute the Products only in
the form and packaging as delivered by Supplier in accordance with the terms of
this Agreement. Nothing in this Agreement may be constructed to grant any right,
title or interest in any Intellectual Property rights embodied in or associated
with the Products, or any right to copy, disseminate, disclose, recompile,
alter, translate, reverse engineer, repackage, or interfere in any way with any
of the materials or information that constitute the Products.
 
5.6 PROTECT AGAINST UNAUTHORIZED USE. 
Licensee/Reseller shall use best efforts to protect the Products from
unauthorized copying, dissemination, disclosure, recompilation, altering,
translating, reverse engineering, and other unauthorized use. The provisions of
this paragraph are intended to survive termination of this Agreement for so long
as the copyrights and trade secrets applicable to the Products remain in effect
as Intellectual Property rights of Supplier and their respective successors or
assignees.
 
5.7 PRODUCT PACKAGING. 
Supplier’s name brand shall be visible on all Products that are marketed,
advertised and/or displayed by Licensee/Reseller. Licensee/Reseller shall not
disassemble any Product or Product packaging to remove any branding and/or
Supplier identifiers in any of the Products. 
 
5.8 INTELLECTUAL PROPERTY.  
Supplier shall be the sole and exclusive owner of any and all right, title and
interest in the Product and any and all other intellectual property, whether
present or future, in the
 
4

--------------------------------------------------------------------------------


 
United States or foreign, at common law, registerable or non-registerable, fixed
in any tangible medium of expression, including by way of example and not
limitation, patents, inventions, trade secrets, trademarks, service marks, trade
dress, copyrights, and other materials in any form that relate to the Product
and/or Licensee/Reseller’s services performed under this Agreement (hereinafter
“Intellectual Property”). Licensee/Reseller acknowledges that Supplier’s
Intellectual Property is valuable property of Supplier and that
Licensee/Reseller has no right, title, or interest in any of Supplier’s
Intellectual Property. In the event that Licensee/Reseller or any of
Licensee/Reseller’s employees or personnel makes any improvements,
modifications, or amendments to the Product, all right, title and interest to
those improvements, modifications, and amendments is solely and exclusive owned
by Supplier. Licensee/Reseller shall disclose promptly to Supplier or its
nominee, any and all Intellectual Property Licensee/Reseller or
Licensee/Reseller’s employees or personnel conceived, made, created, discovered,
or fixed in a tangible medium of expression that relates to the current or
potential business or activities of Supplier. Licensee/Reseller hereby assigns
and agrees to assign all Licensee/Resellers’ interest, if any, therein to
Supplier or its nominee. As such, Licensee/Reseller further agrees to obtain the
necessary assignment of rights from Licensee/Reseller’s employees and personnel
to Supplier so that that Licensee/Reseller is able to fulfill
Licensee/Reseller’s obligations to assign any and all Intellectual Property
Licensee/Reseller or Licensee/Reseller’s employees or personnel conceived, made,
created, discovered, or fixed in a tangible medium of expression. Whenever
requested to do so by Supplier, Licensee/Reseller shall execute, and shall
require any and all of Licensee/Reseller’s employees and personnel to execute,
any and all applications, assignments or other instruments which Supplier, or
Supplier’s attorneys shall deem necessary to apply for and obtain protection for
the Intellectual Property within the United States and in foreign countries.
 
5.9 DISCLOSURE OF WRITTEN MATERIALS 
Licensee/Reseller will not duplicate or make available for purchase any of
Supplier’s marketing materials, customer lists, software or video material or
other intellectual property without the express prior written approval of
Supplier.
 
5.10 CONFIDENTIALITY. 
Licensee/Reseller acknowledges that Licensee/Reseller may receive, in the course
of business agreed to by or in the performance of this Agreement, trade secrets,
Intellectual Property, client lists, services, methods, processes, prices,
profits, contract terms, operating procedures, and other information which
Supplier considers confidential or which is marked confidential or proprietary
(collectively, the “Confidential Information”). Licensee/Reseller acknowledges
that the Confidential Information was obtained after years of effort,
advertising, and expenditure of substantial time and money. Licensee/Reseller
also acknowledges that the goodwill that Licensee/Reseller may establish is an
important asset of and properly belongs to Supplier. Licensee/Reseller shall not
disclose or appropriate to Licensee/Reseller’s own use, or to the use of any
third party, at any time, any Confidential Information of Supplier that
Licensee/Reseller has been or hereafter becomes informed of, whether or not
developed by Licensee/Reseller, except as allowed and/or required in connection
with Licensee/Reseller’s performance of this Agreement, or as required by a
governmental authority. The obligations related to Intellectual Property and
Confidential Information shall be binding upon Licensee/Reseller, and
Licensee/Reseller’s executors, heirs, administrators, and other legal
representatives. Additionally, Licensee/Reseller agrees to contractually
obligate Licensee/Reseller’s employees and personnel to the same terms and
conditions relating to Intellectual Property and Confidential Information, as
Licensee/Reseller is obligated. Licensee/Reseller expressly acknowledges that
any failure by Licensee/Reseller or Licensee/Reseller’s employees or personnel
to comply with the provisions related to Intellectual Property and Confidential
Information will constitute a material breach of this Agreement and will
irreparably harm Supplier.
 
5

--------------------------------------------------------------------------------


 
Licensee/Reseller acknowledges that monetary damages by law will be an
inadequate remedy for such a breach of this Agreement and Supplier shall have
the right to obtain injunctive relief, without bond, for violations of the terms
of this Agreement; it being understood and acknowledged by Licensee/Reseller
that the terms of this Paragraph shall survive the termination of this
Agreement. The parties agree to maintain the confidentiality of information
relating to products, sales data, and other business information shared by and
between Supplier and Licensee/Reseller and not generally known to the public,
 
In order to protect Supplier’s right, title and interest in and to the
Confidential Information and to ensure that no unfair advantage is taken of
Licensee/Reseller’s knowledge of the Confidential Information, all of which has
been developed at great cost and expense by Supplier, during the term of this
Agreement and for a period of three (3) years from the termination of this
Agreement (the “Agreement Period”) and throughout the Territory for any reason,
Licensee/Reseller shall not use any portion of Supplier’s Confidential
Information to: (i) solicit or assist any other individual or entity to solicit
any business from any past clients, current client or potential clients of
Supplier; or request or advise any past client, current client or potential
client of Supplier to withdraw, curtail or cancel its business dealings with
Supplier or commit any other act or assist others to commit any other act which
might injure Supplier; (ii) directly or indirectly solicit or encourage any
individual or entity having an association with Supplier to leave their
association; (iii) directly or indirectly solicit or encourage any
Licensee/Reseller then under contract with Supplier to cease having an
association with Supplier; (iv) cause or induce, or attempt to cause or induce,
any individual or entity supplying goods, services, or credit to Supplier to
diminish or cease the furnishing of such goods, services or credit; or (v)
commit any other act with the purpose or the effect of injuring Supplier or any
individual or entity having an association with Supplier. 
 
5.11 SURVIVAL. 
The obligations of Licensee/Reseller set forth in Paragraphs 5.8-5.10 herein
shall survive termination of this Agreement. Licensee/Reseller expressly
acknowledges that any failure by Licensee/Reseller to comply with any provisions
of Paragraphs 5.8-5.10 will constitute a material breach of this Agreement and
will irreparably harm Supplier. Licensee/Reseller acknowledges that monetary
damages by law will be an inadequate remedy for such a breach of this Agreement
and Supplier shall have the right to obtain injunctive relief, without bond, for
violations of the terms of this Agreement; it being understood and acknowledged
by Licensee/Reseller that the terms of this Paragraph shall survive the term of
this Agreement.
 
5.12 LICENSEE/RESELLER AUTHORITY. 
Licensee/Reseller may from time to time be the non-exclusive representative of
Supplier. Licensee/Reseller expressly acknowledges that Licensee/Reseller has no
authority to enter into any agreement on behalf of, or in any manner bind
Supplier; and nothing in this Agreement shall be construed to give
Licensee/Reseller such authority. Licensee/Reseller shall not represent to third
parties that Licensee/Reseller has authority to bind Supplier at any time.
Supplier reserves the right, at Supplier’s sole discretion, to approve or deny a
sale of the Product to any purchaser obtained by Licensee/Reseller, without
recourse by or payment of commission to Licensee/Reseller.
 
5.13 STATUS OF LICENSEE/RESELLER. 
Licensee/Reseller expressly acknowledges that Licensee/Reseller is not and shall
not be deemed an employee of Supplier. It is the intent of Licensee/Reseller to
have the status of an independent contractor and no provisions of this Agreement
shall be
 
6

--------------------------------------------------------------------------------


 
construed in a manner that would indicate otherwise. Licensee/Reseller, as an
independent contractor, acknowledges that: (i) Licensee/Reseller shall bear the
expense associated with performance of Licensee/Resellers services in obtaining
purchasers who wish to purchase the Product; and (ii) that Supplier shall not be
obligated to provide Workman’s Compensation Insurance covering Licensee/Reseller
nor to provide any other fringe benefits customarily provided to employees.
Federal, state, and local taxes will not be deducted from compensation, if any,
paid to Licensee/Reseller. The Federal Insurance Contributions Act and the
withholding provisions of the Internal Revenue Code or other law shall not be
applicable to the payments by Supplier to Licensee/Reseller pursuant to this
Agreement. Licensee/Reseller shall timely file and pay all required
self-employment tax and estimated tax payments and shall furnish Supplier with
copies thereof, upon request.
 
6. TERM AND TERMINATION
 
6.1 TERM.
This Agreement shall commence on the Effective Date and continue for __________
months thereafter unless terminated earlier as provided herein. 
 
6.2 TERMINATION WITHOUT CAUSE. 
Licensee/Reseller or Supplier may terminate this Agreement without cause, at any
time, by written notice to the other party not less than thirty (30) days prior
to the effective date of termination. All unfilled orders pending at the time of
the date of such notice of termination shall be deemed canceled, and Supplier
and Licensee/Reseller hereby waive all claims against the other in connection
with the cancellation of such orders. 
 
6.3 TERMINATION FOR BREACH. 
Supplier may terminate this Agreement, for cause, by written notice to
Licensee/Reseller not less than ten (10) days prior to the effective date of
such notice in the event that: (i) Licensee/Reseller fails to pay past due
invoices within thirty(30) days after notice that invoices are past due; (ii)
Licensee/Reseller violates any other material provision of this Agreement; or
(iii) control of Licensee/Reseller is acquired, directly or indirectly, by a
third party, or Licensee/Reseller is merged with a third party. Upon giving its
notice of termination, Supplier may alter its terms of sale, including credit
terms, and take such other action as may be consistent with the termination of
Licensee/Reseller as an authorized Licensee/Reseller. 
 
6.4 TERMINATION FOR INSOLVENCY.  
At the option of Supplier or Licensee/Reseller and in accordance with applicable
laws, this Agreement shall terminate immediately if: (i) a receiver is appointed
for the other party or its property; (ii) the other party becomes insolvent or
unable to pay its debts as they mature or ceases to pay its debts as they mature
in the ordinary course of business, or makes an assignment for the benefit of
creditors; (iii) any proceedings are commenced by or for the other party under
any bankruptcy, insolvency or debtors' relief law; (iv) any proceedings are
commenced against the other party under any bankruptcy insolvency or debtor's
relief law, and such proceedings have not been vacated or set aside within sixty
(60) days from the date of commencement thereof; or (v) the other party
commences to dissolve under applicable corporate law statutes.  
 
6.5 TERMINATION/EXPIRATION ACCOUNTING. 
All amounts payable by Licensee/Reseller to Supplier shall survive termination
and become immediately due and payable. In addition, Supplier shall have the
right to repurchase unsold Products in Licensee/Reseller's inventory. Within ten
(10) days following termination, Licensee/Reseller shall furnish Supplier with
an inventory of unsold Products. Within ten (10) days after receipt of such
inventory, Supplier shall
 
7

--------------------------------------------------------------------------------


 
notify Licensee/Reseller in writing whether or not Supplier intends to
repurchase from Licensee/Reseller all or part of such inventory at the original
invoice price (less discounts, price protection or other credits previously
granted). Supplier shall pay all transportation and other costs connected with
shipping such Products to Supplier.


7. WARRANTIES
 
7.1 CUSTOMER WARRANTY. 
Supplier provides a Limited Lifetime Warranty to Customers. Licensee/Reseller
shall make available to Customers a copy of the Limited Lifetime Warranty and
will not make any representations or statements inconsistent with such Limited
Lifetime Warranty. Licensee/Reseller shall have the right to return at
Supplier’s expense and for full credit (if there are sufficient funds to offset)
or refund of the purchase price any products for which the sale is prohibited by
applicable local, state, or federal law, ordinance, rule or regulation. 
 
7.2 LIMITED LIFETIME WARRANTY.
Supplier warrants to the original end user customer of its Products that its
products are free from defects in material and workmanship. Supplier warrants to
the original end user of its Products that Products that are damaged during use
will be replaced. Supplier will, at its option, either repair or replace any
part of its products that prove defective by reason of improper workmanship or
materials. Repaired parts or replacement products will be provided by Supplier
on an exchange basis, and will be either new or refurbished to be functionally
equivalent to new. If Supplier is unable to repair or replace the product, it
will refund the current value of the product at the time the warranty claim is
made. 
 
This limited lifetime warranty does not cover any damage to any Product that
results from improper installation, abuse, misuse, natural disaster, abnormal
mechanical or environmental conditions, repair, or modification. This limited
lifetime warranty does not apply to improper installations of Products that
result in peeling or bubbling of Products. This limited lifetime warranty does
not apply to any Products on which the original identification information has
been altered, obliterated or removed, has not been handled or packaged
correctly, has been sold as second-hand or has been resold contrary to
applicable law. This limited lifetime warranty covers only repair, replacement
or refund for defective Products or for Products that are damaged during use.
Supplier is not liable for, and does not cover under warranty, any costs
associated with removing or installing Supplier’s Products. Licensee/Reseller
shall obtain Proof of purchase from the original end user in order to request
warranty service. Licensee/Reseller shall have no claim for warranty service
without Proof of Purchase from the original end user. Supplier reserves the
right to change the terms of the limited lifetime warranty at any time and
without prior notice.
 
7.3 WARRANTY CLAIM PROCEDURES AND REQUIREMENTS
When an original end user requests a replacement and if the Product qualifies
under the Limited Lifetime Warranty, Licensee/Reseller provides a new
replacement Product to the original end user and then returns the damaged
Product to Reseller. Upon receipt of the damaged Product, Supplier will send a
new packaged Product to Licensee/Reseller to replace the Product provided to the
original end user by the Licensee/Reseller. Licensee/Reseller has the option of
requiring the original end user of the Product to request warranty service
directly from Supplier.
 
Licensee/Reseller shall request warranty service once a month. Licensee/Reseller
shall also provide a description of how the damage occurred for each Product for
which
 
8

--------------------------------------------------------------------------------


 
warranty service is requested. Supplier reserves the right to determine whether
the Product qualifies for warranty service under the limited lifetime warranty.
 
The returned product will become the property of Supplier. Repaired or
replacement product will be shipped at Supplier’s expense. The limited lifetime
warrant for repaired or replacement product is limited to 90 days.  
 
7.4 GUARANTEES AND REFUNDS
Licensee/Reseller shall provide a 30-day money back guarantee to original end
users that have proof of purchase. If an original end user is dissatisfied with
the Product for any reason, the original end user can return the Product
toLicensee/Reseller for a full refund. Licensee/Reseller shall refund the
purchase price and receive the Product back from the original end user. All
Product returned by the original end users shall be returned to Supplier once a
month. Licensee/Reseller shall have no claim against Supplier when the
Licensee/Reseller fails to obtain the Product from the original end user.
Licensee/Reseller shall not provide a 30-day money-back guarantee to users that
are not original end users of the Products. Supplier shall at its option,
provide a credit toLicensee/Reseller for returned Product or send replacement
Product to Licensee/Reseller for Products that are properly returned to Supplier
and that qualify for the 30-day money back guarantee.  
 
7.5 EXPRESS DISCLAIMER.  
Supplier MAKES NO WARRANTIES OR REPRESENTATIONS AS TO THE Products, EXCEPT AS
SET FORTH ABOVE. ALL IMPLIED WARRANTIES AND CONDITIONS, INCLUDING BUT NOT
LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NONINFRINGEMENT, ARE HEREBY DISCLAIMED AS ALLOWED BY LAW.


8. LIMITATION OF LIABILITY AND INDEMNIFICATION. 
 
8.1 LIABILITY 
THE LIABILITY OF Supplier ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
SUPPLY OF Products HEREUNDER, SHALL BE LIMITED TO THE ACTUAL AMOUNTS PAID BY
RESELLER TO Supplier FOR THE Products GIVING RISE TO SUCH DAMAGES, AND SHALL IN
NO EVENT INCLUDE LOSS OF PROFITS, COST OF PROCURING SUBSTITUTE GOODS OR
SERVICES, OR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND, EVEN
IF Supplier IS AWARE OF THE POSSIBILITY OF SUCH DAMAGES. 
 
8.2 INDEMNIFICATION 
LICENSEE/RESELLER SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS SUPPLIER, ITS
PARENTS AND SUBSIDIARIES AND AFFILIATES, AND THEIR RESPECTIVE CURRENT AND FORMER
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, SUBCONTRACTORS, AGENTS,
REPRESENTATIVES, AND MANAGERS (“INDEMNIFIED PARTIES”) FROM ANY AND ALL CLAIMS,
LIABILITIES, EXPENSES, DEMANDS, LOSSES, COSTS (INCLUDING ATTORNEY’S FEES, EXPERT
WITNESS FEES, AND COURT COSTS) OF WHATSOEVER NATURE IN CONNECTION WITH OR
RESULTING FROM LICENSEE/RESELLER’S RELATIONSHIP WITH SUPPLIER,
LICENSEE/RESELLER’S PERSONNEL, SUBCONTRACTOR’S, OR AGENT’S ACTS OR OMISSIONS,
LICENSEE/RESELLER’S FULFILLMENT OR FAILURE TO FULFILL ITS OBLIGATIONS,
LICENSEE/RESELLER’S BREACH OF ANY REPRESENTATION, WARRANTY, OR OTHER PROVISION
UNDER THIS AGREEMENT, THE CONDUCT OF LICENSEE/RESELLER’S PERSONNEL, AND/OR THE
ALLEGED BREACH OR BREACH OF ANY APPLICABLE LAWS BY LICENSEE/RESELLER OR ITS
PERSONNEL. RESELLER SHALL COOPERATE IN
 
9

--------------------------------------------------------------------------------


 
THE DEFENSE OF ANY CLAIMS FOR WHICH INDEMNIFICATION IS AVAILABLE AND SHALL
FURNISH SUCH RECORDS, INFORMATION, TESTIMONY, AND ATTEND SUCH CONFERENCES,
DISCOVERY, PROCEEDINGS, HEARINGS, TRIALS, AND APPEALS AS SUPPLIER MAY REQUEST.
LICENSEE/RESELLER, ON BEHALF OF LICENSEE/RESELLER AND LICENSEE/RESELLER’S
EXECUTORS, ADMINISTRATORS AND ASSIGNS, SHALL INDEMNIFY AND FOREVER HOLD SUPPLIER
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS OR RIGHTS OF ACTION AGAINST
SUPPLIER FOR INJURY OR DEATH OF LICENSEE/RESELLER’S EMPLOYEES OR PERSONNEL, OR
DAMAGE TO THE PERSONAL OR REAL PROPERTY OF LICENSEE/RESELLER OR
LICENSEE/RESELLER’S EMPLOYEES OR PERSONNEL RESULTING FROM, RISING OUT OF, OR IN
ANYWAY CONNECTED WITH LICENSEE/RESELLER’S PERFORMANCE UNDER THIS AGREEMENT. 


9. GENERAL
 
9.1 GENERAL PROVISIONS 
Licensee/Reseller shall not assign, delegate, or transfer the Agreement, or any
of its rights or duties hereunder, without the prior written consent of the
Supplier. Any attempted assignment or delegation in violation of this section
shall be void. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and permitted assigns. Supplier
may assign its rights and duties hereunder in connection with a merger,
consolidation, spin-off, corporate reorganization, acquisition, or sale of all
or substantially all the assets of Supplier. 
 
Any notice required or permitted to be given hereunder shall be sufficient if in
writing, and if sent by registered or certified mail, postage prepaid, or
personal delivery or delivery by a recognized overnight courier to the address
of the parties written above or to such other address as the parties hereto may
specify in writing. A waiver by either party of a breach of any term or
condition of this Agreement shall not constitute a waiver of any further breach
of a term or condition of this Agreement and no such waiver shall be effective
unless in writing signed by the party.   
 
This Agreement contains the entire agreement and supersedes all prior agreements
and negotiations relating to the subject matter of this Agreement, whether oral
or written, between the parties. No promise, representation, warranty, or
covenant not included in this Agreement has been or is relied upon by either
party. Each party has relied upon its own examination of the full Agreement and
the provisions thereof, and the warranties, representations, and covenants
expressly contained in the Agreement itself. No modification or amendment of
this Agreement shall be of any force or effect unless in writing executed by
both the parties. This Agreement shall be construed in accordance with and its
performance shall be governed by the laws of the State of Utah, notwithstanding
the choice of law rules of such State. The courts of Utah shall have exclusive
jurisdiction to determine all claims, disputes, actions, or suits which may
arise hereunder and the parties hereby expressly consent to such exclusive
jurisdiction and venue before the proper authority in Utah.  
 
If any one or more provisions of this Agreement shall be found to be illegal or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. Words
in the singular shall include the plural and words in the plural shall include
the singular. Words in any gender shall include the other gender. Unless
otherwise stated, a party may exercise its sole discretion when granting or
withholding prior consent. The paragraph headings used herein are for the
convenience of the parties and shall not be deemed to modify or construe the
provisions hereof. Further, if either party defaults in the performance of
 
10

--------------------------------------------------------------------------------


 
its obligations under this Agreement, then the defaulting party agrees to pay
reasonable costs and attorneys’ fees to enforce this Agreement.  
 
This Agreement and the exhibits attached hereto constitute the entire and
exclusive agreement between the parties hereto with respect to the subject
matter hereof and supersede any prior agreements between the parties with
respect to such subject matter. Any legal action arising out of this Agreement
shall be barred unless commenced within one (1) year of the act or omission
giving rise to the action. Such limitation shall not apply to any actions
asserted against Licensee/Reseller by Supplier arising from any delinquencies in
payment for Products. 

 
In witness whereof, the parties have caused this Agreement to be executed by
their respective authorized representatives as of the Effective Date of
________________________.
 
 

 PROTECTIVE SOLUTIONS, INC.  LICENSEE/RESELLER  By: _________________________ 
 By: ___________________________  Name: ______________________   Name:
________________________  Title: _______________________ 
Title: _________________________